Citation Nr: 9902427	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for complications of 
ischemia (occlusive disease of the left lower extremity), to 
include a left below the knee amputation, as secondary to a 
service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In August 1996, the Board denied service connection for 
ischemia of the left foot, an ulcer of the left foot, and a 
gangrenous left toe, as secondary to a service-connected left 
ankle disorder. 

2.	The RO, in a September 1997 statement of the case restyled 
the issue on appeal as service connection for complications 
of ischemia (occlusive disease of the left lower extremity) 
to include a left below the knee amputation.

2.	Evidence submitted since the Boards August 1996 decision 
does not raise a reasonable possibility of changing the prior 
outcome. 


CONCLUSIONS OF LAW

1.	The August 1996 Board decision, which denied service 
connection for ischemia of the left foot, an ulcer of the 
left foot, and a gangrenous left toe, as secondary to a 
service-connected left ankle disorder, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).   

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
complications of ischemia, to include a left below the knee 
amputation, as secondary to service-connected left ankle 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  

The original claim for service connection for an ischemic 
left foot disorder as secondary to a left-ankle disorder was 
denied by the RO in a June 1995 rating decision.  That 
decision was predicated on there being no evidence showing 
that the ischemic left foot disorder was directly related to 
the service-connected residuals of a bone spur removal of the 
left ankle.  In August 1996, the Board denied service 
connection for ischemia of the left foot, an ulcer of the 
left foot, and a gangrenous left toe, as they were not 
proximately due to or the result of a service-connected 
disability.  That decision is final and may not be reopened 
on the same factual basis.  38 U.S.C.A. § 7104.

The evidence of record at the time of the August 1996 Board 
decision consisted of service medical records; private 
medical statements from Sinforoso C. Tolentino, M.D., dated 
in September 1983, October 1992, and December 1992; VA 
outpatient treatment records, dated from November 1983 to 
August 1995; FHP/GUAM Medical Center treatment records, dated 
from April 1984 to December 1985; May 1985 VA statement; VA 
x-ray studies from January 1990, June 1992, June 1995, and 
July 1995; VA examination reports, dated in April 1990, July 
1993, and May 1995; June 1990 treatment records from Naval 
Regional Medical Clinic; July 1992 private medical statement 
from K. M. Chen, M.D.; September 1992 Queens Medical Center 
diagnostic imaging consultation report; United States Naval 
Hospital treatment records, dated from March to May 1993; 
September 1993 medical statement from Tripler Army Medical 
Center; Tripler Army Medical Center treatment records, dated 
from September to October 1994; VA hospital treatment 
records, dated in 1995 and 1996; and a June 1995 VA 
ECHO/DOPPLER report. 

The veterans October 1966 discharge examination report 
reveals that he had had an exostosis of the left latus 
removed in service, and that he still experienced slight pain 
on prolonged walking.  VA records indicated that the veteran 
had undergone various treatments for left leg and left foot 
conditions in the 1990s.  

An April 1993 United States Naval Hospital narrative summary 
showed that the veteran underwent surgery for an ischemic 
left foot.  In May 1993, he underwent left popliteal bypass 
surgery.  

The report of VA examination in July 1993 noted that the 
veteran had residuals of left foot surgery, including ulcers 
of the left foot and a gangrenous left toe.  These records 
indicated that the foregoing conditions were related to 
vascular problems and that he had peripheral vascular 
disease.

The veteran underwent VA examinations in 1995 and the 
examiner concluded in May 1995 that the veterans ischemia 
and left foot problems were secondary to vascular disease and 
not surgery to the left foot in service.

A claim which is final may be reopened through the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

Turning then to whether the claim for service connection for 
complications of ischemia, to include a left below the knee 
amputation, as secondary to service-connected left ankle 
disorder may be reopened, the Board notes that since the 
final August 1996 Board decision, the veteran has submitted 
the following additional evidence for consideration:  (i) 
duplicate service medical records; (ii) service medical 
record from January 1966; (iii) April 1984 x-ray studies from 
FHP/Guam Medical Center and June 1995 VA x-ray studies; (iv) 
FHP/Guam Medical Center outpatient record for February 1985 
and VA outpatient treatment records dated in February 1985, 
June 1993, July and August 1996, and July 1997; (v) VA 
examination report of April 1985; (vii) duplicate Queens 
Medical Center Diagnostic Imaging consultation report of 
September 1992; (viii) duplicate November 1992 VA outpatient 
treatment record; (ix) duplicate April 1993 operation medical 
report from the Unites States Naval Hospital; (x) VA 
peripheral arterial evaluations of February and April 1995; 
(xi) May and August 1996 VA hospital discharge summaries; 
(xii) a September 1997 hearing transcript; (xiii) a lay 
statement from a former employer; (xiv) and statements by the 
appellant and his attorney in support of his claim. 

Significantly, however, after carefully considering the 
evidence submitted since the last final Board decision, in 
light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.  In this regard, the Board would 
point out that the evidence submitted since the last final 
Board decision contains the veterans complaints that his 
left foot problems, including ischemia of the left foot, 
ulcers of the left foot, a gangrenous left foot, and a left 
below the knee amputation, were due to the service-connected 
left ankle disorder.  The treatment reports, however, do not 
further address the etiology of the veterans claimed 
disability.

While the records contain new evidence concerning treatment 
for the claimed disability, they do not contain an opinion 
addressing whether complications of ischemia, to include a 
left below the knee amputation, were due to the service-
connected left ankle disorder.  Hence, these medical records 
are not significant in the sense set forth in 38 C.F.R. § 
3.156.

The appellant has suggested that complications of ischemia 
were due to the service-connected left ankle disorder.  
Further, the representative, on behalf of the veteran, 
claimed that the veterans ischemia was aggravated by the 
service-connected left ankle disorder, resulting in symptoms 
which contributed to the left leg amputation.  In this 
regard, the Board would point out that, while the statements 
from the veteran and his representative are new, they do not 
provide a competent basis upon which to conclude that the 
appellants service-connected left ankle disorder caused or 
aggravated his claimed disorders.  Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, he and 
his representative cannot provide the required medical nexus 
between complications of ischemia and the service-connected 
left ankle disorder.  Hence, his opinion is insufficient to 
reopen his claim.  

Therefore, the Board must conclude that as was the situation 
in the last final Board decision, the necessary competent 
evidence of a nexus between complications of ischemia, to 
include a left below the knee amputation, and the veterans 
service-connected left ankle disorder has not been provided.  
Hence, the evidence submitted since the last final Board 
decision is not new and material.  See Hodge v. West, No. 98-
7017 (Fed. Cir. Sept. 16, 1998).  As such, the benefits 
sought on appeal must be denied.
The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.  The Board notes that the benefit of the doubt 
doctrine does not need to be applied in this case because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for 
complications of ischemia (occlusive disease of the left 
lower extremity) to include a left below the knee amputation, 
as secondary to service-connected left ankle disorder, the 
appeal is denied.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
